Case: 18-12942    Date Filed: 11/19/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-12942
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cr-00403-AT-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CLAYTON ARMSTRONG HILL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (November 19, 2018)

Before JILL PRYOR, ANDERSON and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-12942     Date Filed: 11/19/2018    Page: 2 of 6


      Clayton Hill appeals his 8-month custodial sentence imposed upon

revocation of his supervised release. Hill previously served a 61-month term of

imprisonment after pleading guilty to conspiracy to defraud the United States by

obtaining the payment of fraudulent tax refunds, in violation of 18 U.S.C. § 286,

and identity fraud, in violation of 18 U.S.C. §§ 1028(a)(7), 2. At his revocation

hearing, Hill conceded that he violated the terms of his supervised release by

traveling outside the district without his probation officer’s permission. Hill

admits he did not tell his probation officer and did not report to him for three

months.

      On appeal, Hill argues that the his 8-month sentence, at the low end of the

advisory guidelines range of 8 to 14 months, is substantively unreasonable given

that his reason for leaving the district was to regain custody of his nine-year-old

daughter. Hill contends the district court did not adequately take into account the

circumstances of his supervised release violation, the nature of his offense, and his

character.

      In response, the government stresses, among other things, that this is Hill’s

second violation. The first time, Hill’s supervised release was revoked for

fraudulent conduct, and he received a 6-month sentence, below the advisory

guidelines range. After his release, Hill reported to his probation officer only one

time before traveling out of the district without permission and absconding for


                                          2
              Case: 18-12942     Date Filed: 11/19/2018    Page: 3 of 6


several months. Because Hill continued to fail to report, a warrant was issued for

his arrest. As to this second violation, the government asked for a 14-month

sentence.

      We review sentences imposed upon revocation of supervised release for

reasonableness under the deferential abuse of discretion standard. United States v.

Sweeting, 437 F.3d 1105, 1106-07 (11th Cir. 2006).

      “Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment after considering certain factors set forth in 18 U.S.C. § 3553(a).”

Id. at 1107. The relevant § 3553(a) factors that a district court must consider

before imposing a sentence upon revocation are: (1) the nature and circumstances

of the offense and the history and characteristics of the defendant; (2) the need for

deterrence; (3) the need to protect the public from the defendant’s further crimes;

(4) the need to provide the defendant with needed educational or vocational

training or medical care; (5) the relevant guidelines range; (6) pertinent policy

statements of the Sentencing Commission; (7) the need to avoid unwarranted

sentencing disparities; and (8) the need to provide restitution to victims. See 18

U.S.C. § 3583(e) (citing 18 U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4)-(7)). The

district court does not need to explicitly mention that it considered the § 3553(a)


                                          3
                 Case: 18-12942    Date Filed: 11/19/2018    Page: 4 of 6


factors, as long as the record shows that it did consider the factors. See United

States v. Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

         The party who challenges the sentence bears the burden to show that the

sentence is unreasonable in light of the record and the § 3553(a) factors. United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). The weight given to any

specific § 3553(a) factor is committed to the sound discretion of the district court.

United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). A district court abuses

its discretion when it: (1) fails to consider relevant factors that were due significant

weight; (2) gives an improper or irrelevant factor significant weight; or

(3) commits a clear error of judgment by balancing the proper factors

unreasonably. United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc).

         If a district court revokes a term of supervision, it may require the defendant

to serve in prison all or part of the term of supervised release that is statutorily

authorized for the offense that resulted in the supervised release term. 18 U.S.C.

§ 3583(e)(3). Here, where the underlying offense was a Class C felony, the district

court could have imposed a prison term of up to two years. Id.; see also 18 U.S.C.

§§ 286, 1028(b), 3559(a)(3). Further, the parties do not dispute that, with a Grade

C supervised release violation and criminal history of VI, Hill’s recommended




                                             4
              Case: 18-12942     Date Filed: 11/19/2018    Page: 5 of 6


imprisonment range under advisory Chapter 7 of the Sentencing Guidelines was 8

to 14 months’ imprisonment. See U.S.S.G. § 7B1.4(a).

      Although we do not automatically presume a sentence within the guidelines

range is reasonable, we ordinarily expect such a sentence to be reasonable. United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Further, a sentence imposed

well below the statutory maximum is another indicator of a reasonable sentence.

See United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      Hill’s 8-month sentence, imposed at the bottom of his advisory guideline

range, was not substantively unreasonable. Hill failed to demonstrate that the

district court either ignored the § 3553(a) factors or committed a clear error of

judgment in weighing the relevant § 3553(a) factors. See Irey, 612 F.3d 1189.

The record establishes that the district court sufficiently addressed the § 3553(a)

factors and adequately explained that, in light of the seriousness of Hill’s

underlying offense, his prior revocation of supervised release, and his tendency to

make poor decisions while subject to conditions of supervision, Hill’s supervised

release violation warranted an 8-month custodial sentence. See Irey, 612 F.3d at

1189; Dorman, 488 F.3d at 944; Sweeting, 437 F.3d at 1107.

      Moreover, it was entirely within the district court’s discretion to place

particular emphasis on Hill’s inability to comply with the conditions of his

supervised release and find that Hill’s mitigating evidence was insufficient to


                                          5
              Case: 18-12942    Date Filed: 11/19/2018   Page: 6 of 6


warrant reinstating his supervised release. See Clay, 483 F.3d at 743.

Additionally, Hill’s 8-month sentence represented the lowest end of the applicable

guideline range and also was well below the two-year statutory maximum penalty,

suggesting substantive reasonableness. See Hunt, 526 F.3d at 746; Gonzalez, 550

F.3d at 1324. Therefore, Hill’s argument that his 8-month sentence was

substantively unreasonable lacks merit.

      Accordingly, we affirm Hill’s 8-month custodial sentence.

      AFFIRMED.




                                          6